DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objection
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered:
(i)	Claim 1’s following limitations: “calculating a magnification ratio based on the passive magnifying device focal length”, as the figures do not depict this (e.g., figure 12 depicts all of claim 1’s limitations except for these limitations).
(ii)	Claim 6’s following limitations: “a proximity, ultrasonic, or laser sensor on the first device”, as all of these components (proximity, ultrasonic and laser sensor) need to be depicted in the figures.
(iii)	Claim 15’s following limitations: projecting a virtual ruler onto the screen…
calculating the distance based on the detected virtual ruler length in the captured image…and a reference virtual ruler length in a reference image”, as all of these limitations pertaining to a virtual ruler need to be depicted in the figures.
(iv)	Claim 16’s following limitations: “a user input of the distance between the projector and the screen”, as figure 10 depicts some user entered information (e.g., 1006 and 1012), however the figures need to depict a user input of the distance between the projector and the screen.
(v)	Claim 18’s following limitations: “calculating a preferred viewing resolution based on the passive magnifying device focal length”, as the figures do not depict these limitations (e.g., FIG. 17 depicts determining a preferred view screen resolution but not based on the passive magnifying device focal length).
(vi)	Claim 19’s following limitations: “calculating a magnification ratio based on the passive magnifying device focal length”, as the figures do not depict these limitations (e.g., FIG. 16 depicts calculating a magnification ratio but not based on the passive magnifying device focal length).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification Objections
3.	The abstract needs to be amended to: (i) remove the phrases “are described 
Claim Objections
4.	Claims 1-12 are objected to because of the following informalities:  
	Claim 1 at line 10 needs to be changed from “the preferred view screen resolution” to “a preferred view screen resolution” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 2-12 that depend upon claim 1.
	Claim 11 at line 2 needs to be changed from “the maximum screen resolution” to “a maximum screen resolution” to correct a lack of antecedent basis issue.  Note that claim 3 at line 2 includes “a maximum screen resolution”, however claim 11 does not depend upon claim 3.  Appropriate correction is required.  
Claim 12 at lines 2-3 needs to be changed from “the maximum PPI” to “a maximum PPI” to correct a lack of antecedent basis issue.  Note that claim 3 at lines 2-3 includes “a maximum PPI”, however claim 12 does not depend upon claim 3.  Appropriate correction is required. 
Claim Rejections – 35 USC §112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More particularly, claim 14 at line 1 needs to change “the method of claim 13” to “the system of claim 13”.  Compare claim 1 at line 1 includes “Claim 13, a system”.  Appropriate correction is required.  
More particularly, claim 15 at line 1 needs to change “the method of claim 13” to “the system of claim 13”.  Compare claim 1 at line 1 includes “Claim 13, a system”.  Appropriate correction is required.  
More particularly, claim 16 at line 1 needs to change “the method of claim 13” to “the system of claim 13”.  Compare claim 1 at line 1 includes “Claim 13, a system”.  Appropriate correction is required.  
Claim Rejections – Nonstatutory Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8. 	Claims 1-11 and 18-20 are rejected based on nonstatutory double patenting as 
It is clear that all the elements of the application’s claims 1-11 and 18-20 are to be found in claims 1-11, 13 and 15 of U.S. Patent No. 11,069,325 B1.  The difference between the application claims and the patent claims lies in the fact that the patented claims include many more elements and is thus more specific.  Thus the invention of claims 1-11, 13 and 15 of U.S. Patent No. 11,069,325 B1 is in effect a “species” of the “generic” invention of the current application’s claims 1-11 and 18-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-11 and 18-20 are anticipated by claims 1-11, 13 and 15 of U.S. Patent No. 11,069,325 B1, they are not patently distinct from claims 1-11, 13 and 15 of U.S. Patent No. 11,069,325 B1.  See the below juxtaposition of applicant’s claims to those of U.S. Patent No. 11,069,325  B1.
Claim 1 of the present application
Claim 1 of U.S. Patent No. 11,069,325  B1
A method comprising: 
outputting content on a screen of a first device, said content output in a first resolution; 
determining one or more capabilities of the screen of the first device; 

determining one or more capabilities of a screen of a passive magnifying device; 

determining a distance between the first device screen and the screen of the passive magnifying device;
calculating a magnification ratio based on the passive magnifying device focal length and the determined distance;
adjusting the content on the screen of the first device to a second  

outputting content on a screen of a first device, said content output in a first resolution; 
determining a maximum screen resolution, a maximum Pixels Per Inch (PPI), and a screen size of the screen of the first device; 
determining a focal length, a preferred view screen resolution, and a screen size of a screen of a passive magnifying device; 
determining a distance between the first device screen and the passive magnifying device screen;
calculating a magnification ratio based on the passive magnifying device focal length and the determined distance;
adjusting the content on the screen of the first device to a second resolution 
Claim 2 of the present application
Claim 2 of U.S. Patent No. 11,069,325  B1
The method of claim 1, further comprising: receiving, by the first device and from a remote computing device, the content in the first resolution and in the second resolution.
The method of claim 1, further comprising: receiving, by the first device and from a remote computing device, the content in the first resolution and in the second resolution.
Claim 3 of the present application
Claim 3 of U.S. Patent No. 11,069,325  B1


The method of claim 1, wherein determining one or more capabilities of the screen of the first device comprises determining a maximum screen resolution, a maximum Pixels Per Inch (PPI), and a screen size of the screen of the first device.
The method of claim 1, wherein the determining the maximum screen resolution, the maximum PPI, and the screen size of the screen of the first device comprises retrieving parameters of said first device from a first device system information file.


Claim 4 of the present application
Claim 4 of U.S. Patent No. 11,069,325  B1


The method of claim 1, wherein determining one or more capabilities of the screen of the passive magnifying device comprises determining a focal length, a preferred view screen resolution, and a screen size of the screen of the passive magnifying device.
The method of claim 1, wherein the determining the focal length, the preferred view screen resolution, and the screen size of the screen of the passive magnifying device comprises receiving a user input of parameters of said passive magnifying device.
Claim 5 of the present application
Claim 5 of U.S. Patent No. 11,069,325  B1


The method of claim 1, wherein the determining the distance comprises: 
turning on a front-facing camera of the first device; 
capturing an image of the passive magnifying device screen; 
detecting a passive magnifying device screen size in the captured image;
and calculating the distance based on the detected screen size in the captured image, a reference distance, and a reference screen size in a 

turning on a front-facing camera of the first device; 
capturing an image of the passive magnifying device screen; 
detecting a passive magnifying device screen size in the captured image;
and calculating the distance based on the detected screen size in the captured image, a reference distance, and a reference screen size in a 


Claim 6 of the present application
Claim 6 of U.S. Patent No. 11,069,325  B1


The method of claim 1, wherein the determining the distance comprises using one of a proximity, ultrasonic, or laser sensor on the first device to measure the distance.
The method of claim 1, wherein the determining the distance comprises using one of a proximity, ultrasonic, or laser sensor on the first device to measure the distance.
Claim 7 of the present application
Claim 7 of U.S. Patent No. 11,069,325  B1


The method of claim 1, further comprising triggering the adjusting from the first resolution to the second resolution by determining that a portion of the content is out of a boundary of the screen of the passive magnifying device.
The method of claim 1, further comprising triggering the adjusting from the first resolution to the second resolution by determining that a portion of the content is out of a boundary of the screen of the passive magnifying device.


Claim 8 of the present application
Claim 8 of U.S. Patent No. 11,069,325  B1


The method of claim 1, further comprising triggering the adjusting from the first resolution to the second resolution by determining that the first resolution is below a resolution threshold. 
The method of claim 1, further comprising triggering the adjusting from the first resolution to the second resolution by determining that the first resolution is below a resolution threshold. 
Claim 9 of the present application
Claim 9 of U.S. Patent No. 11,069,325  B1


The method of claim 3, further comprising triggering the adjusting from the first resolution to the second resolution by determining that a first PPI associated with the first resolution is below a PPI threshold.
The method of claim 1, further comprising triggering the adjusting from the first resolution to the second resolution by determining that a first PPI associated with the first resolution is below a PPI threshold.


Claim 10 of the present application
Claim 10 of U.S. Patent No. 11,069,325  B1


The method of claim 1, further comprising triggering the adjusting from the first resolution to the second resolution by receiving a user indication to initiate the adjusting.
The method of claim 1, further comprising triggering the adjusting from the first resolution to the second resolution by receiving a user indication to initiate the adjusting. 
Claim 11 of the present application
Claim 11 of U.S. Patent No. 11,069,325  B1



The method of claim 1, further comprising: determining that the second resolution is above the maximum screen resolution; and outputting the content on the screen of the first device, said content output in the maximum screen resolution.


Claim 12 of the present application
Claim 12 of U.S. Patent No. 11,069,325  B1


The method of claim 9, further comprising:
	determining that a second PPI associated with the second resolution is above the maximum PPI; 
adjusting the content on the screen of the first device to a third resolution based on the maximum PPI;
and outputting the content on the screen of the first device, said content output in the third resolution.
The method of claim 1, further comprising:
	determining that a second PPI associated with the second resolution is above the maximum PPI; 
adjusting the content on the screen of the first device to a third resolution based on the maximum PPI;
and outputting the content on the screen of the first device, said content output in the third resolution.
Claim 13 of the present application
Claim 17 of U.S. Patent No. 11,069,325  B1


A system comprising: a processor, and memory storing computer readable instructions that, when executed by the processor, configure the system to perform: 

outputting, at a first resolution, content for projection by a projector onto a screen; 



determining a distance between the projector and the screen;


calculating a size of the projected content based on the determined distance; 


determining a preferred viewing resolution based on the calculated
size of the projected content; and 
adjusting the outputted content to a 
preferred viewing resolution.






outputting content on a screen of a first device, said content output in a first resolution; projecting the content from a projector onto a second screen;

determining a distance between the projector and the second screen;


calculating a size of the projected content based on the determined distance and the specifications of the projector; 

determining a preferred view screen resolution based on the calculated size of the projected content; and

adjusting the content on the screen of the 
Claim 14 of the present application
Claim 18 of U.S. Patent No. 11,069,325  B1


The method of claim 13, further comprising: receiving, from a remote computing device, the content in the first resolution and in the second resolution.
The method of claim 17, further comprising: receiving, from a remote computing device, the content in the first resolution and in the second resolution.
Claim 15 of the present application
Claim 19 of U.S. Patent No. 11,069,325  B1


The method of claim 13, wherein the system further comprises a camera, and determining the distance comprises: 

projecting a virtual ruler onto the screen;


capturing an image of the virtual ruler using the camera; 

detecting a virtual ruler length in the captured image; and 

calculating the distance based on the detected virtual ruler length in the captured image, a reference distance, and a reference virtual ruler length in a reference image, wherein the reference image is captured while the projector is placed at the reference distance from the screen.
The method of claim 17, wherein the determining the distance comprises: turning on a camera of the first device;

projecting a virtual ruler from the projector onto the second screen;

turning on a camera of the first device;
capturing an image of the virtual ruler; 

detecting a virtual ruler length in the captured image; and 

calculating the distance based on the detected virtual ruler length in the captured image, a reference distance, and a reference virtual ruler length in a reference image, wherein the reference image is captured with the projector placed at the reference distance from the second screen.
Claim 16 of the present application
Claim 20 of U.S. Patent No. 11,069,325  B1


The method of claim 13, wherein the determining the distance comprises receiving a user input of the distance between the projector and the screen.
The method of claim 17, wherein the determining the distance comprises receiving a user input of the distance between the projector and the second screen.
Claim 17 of the present application
Claim 17 of U.S. Patent No. 11,069,325  B1


The system of claim 13, wherein calculating the size of the projected 

calculating a size of the projected content 
Claim 18 of the present application
Claim 13 of U.S. Patent No. 11,069,325  B1


A method comprising: 





outputting content on a screen of a first device, said content output in a first resolution; 

determining one or more capabilities of the screen of the first device; 



determining one or more capabilities of a screen of a passive magnifying device; 


determining a distance between the first device screen and the screen of the passive magnifying device; 


calculating a preferred viewing resolution based on the passive magnifying device focal length and the determined distance; 
adjusting the content to a second resolution based on the preferred viewing resolution of the content on the screen of the passive magnifying device.
One or more non-transitory computer-readable media storing computer readable instructions that, when executed by one or more processors of a first device, cause the device to:

output content on a screen of the first device, said content output in a first resolution; 

determine a maximum screen resolution, a maximum Pixels Per Inch (PPI), and a screen size of the screen of the first device;

determine a distance between the first device screen and the passive magnifying device screen;

determining a distance between the first device screen and the passive magnifying device screen; 


calculate a magnification ratio based on the passive magnifying device focal length and the determined distance; and adjust the content on the screen of the first device to a second resolution based on the calculated magnification ratio to provide the preferred view screen resolution of the content on the screen of the passive magnifying device.
Claim 19 of the present application
Claim 13 of U.S. Patent No. 11,069,325  B1


The method of claim 18, wherein calculating the preferred viewing resolution comprises calculating a magnification ratio based on the passive magnifying device focal length and the determined distance.
calculate a magnification ratio based on the passive magnifying device focal length and the determined distance; and adjust the content on the screen of the first device to a second resolution based on the calculated magnification ratio to 
Claim 20 of the present application
Claim 15 of U.S. Patent No. 11,069,325  B1


The method of claim 18, wherein the determining the distance comprises:






turning on a front-facing camera of the first device;

capturing an image of the passive magnifying device screen;

detecting a passive magnifying device screen size in the captured image; and

calculating the distance based on the detected screen size in the captured image.
The non-transitory computer-readable media of claim 13, wherein the instructions that cause the first device to determine the distance comprises instructions that, when executed, cause the device to:

turn on a front-facing camera of the first device; 

capture an image of the passive magnifying device screen;

detecting a passive magnifying device screen size in the captured image; 

and calculate the distance based on the detected screen size in the captured image.


9.	Claim 12 is are rejected based on nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,761,601 B2 in view of claim 12 of U.S. Patent No. 10,761,601 B2.    
	As to claim 12, claim 9 of U.S. Patent No. 10,761,601 B2 does not expressly disclose further comprising: determining that a second PPI associated with the second resolution is above the maximum PPI; adjusting the content on the screen of the first device to a third resolution based on the maximum PPI; and outputting the content on the screen of the first device, said content output in the third resolution.
Claim 12 of U.S. Patent No. 10,761,601 B2 does not expressly disclose further comprising: determining that a second PPI associated with the second resolution is above the maximum PPI; adjusting the content on the screen of the first device to a third resolution based on the maximum PPI; and outputting the content on the screen of the first device, said content output in the third resolution (see the above chart that compares claim 12 of the present application to claim 12 of U.S. Patent No. 10,761,601 B2).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 9 of U.S. Patent No. 10,761,601 B2 with claim 12 of U.S. Patent No. 10,761,601 B2 to provide a method that displays images with an optimized sharpness.
10.	Claims 13-17 are rejected based on nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,761,601 B2 in view of claim 13 of U.S. Patent No. 10,761,601 B2.    
	As to claim 13, claim 17 of U.S. Patent No. 10,761,601 B2 does not expressly disclose a system comprising: a processor, and memory storing computer readable instructions that, when executed by the processor, configure the system to perform: (steps).
	Claim 13 of U.S. Patent No. 10,761,601 B2 discloses a system comprising: a processor, and memory storing computer readable instructions that, when executed by the processor, configure the system to perform: (steps)(claim 13: “One or more non-transitory computer readable media storing computer readable instructions that, when executed by one or more processors of a first device, cause the device to:” (steps).
 with claim 13 of U.S. Patent No. 10,761,601 B2 to provide a method that may be readily changed/updated given that software may be readily changed/updated.
Claim Rejections – 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0179147 A1 to Rezaiifar et al. (“Rezaiifar”) in view of Japan Patent Pub. No. 2018-054799A to Makino.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 13, Rezaiifar discloses a system(100)(FIGs. 1, 2A; ¶0024) comprising: 
a processor(106)(FIG. 1; ¶¶0024, 0026), and
memory(108)(FIG. 1; ¶¶0024, 0026) storing computer readable instructions (¶¶0024, 0026, 0031) that, when executed by the processor(106)(FIG. 1; ¶¶0024, 0026, 0031), configure the system(100)(FIG. 1; ¶0024) to perform (¶¶0024, 0031): 
outputting, at a first resolution, content for projection by a
projector(118)(FIGs. 1, 2A; ¶¶0024, 0030-0031, 0042) onto a screen(200)(FIG. 2A; ¶¶0042, 0078, especially – “screen”); 
determining a distance(d2)(FIG. 2A; ¶0044) between the
camera(116)(FIGs. 1, 2A; ¶0044) and the screen(200)(FIG. 2A; ¶¶0042, 0078, especially – “screen”);
calculating a size of the projected content (¶0046, especially –
“determining a shape of area 202, based on one or more images and determining the content area…so that content may be projected within the bounds of the determined shape”), based on the determined distance(d2)(FIG. 2A; ¶¶0044-0046); 
determining a preferred viewing resolution(resolution corresponding to
scaling factor)(¶¶0046-0049); and 
adjusting the outputted content to a second resolution1 (¶¶0046-
0048) based on the preferred viewing resolution(resolution corresponding to
scaling factor)(¶¶0046-0049).
Rezaiifar does not expressly disclose determining a distance
between the projector and the screen; determining a preferred viewing resolution
based on the calculated size of the projected content.
Makino discloses determining a distance between the projector and
the screen(p 8, especially – “The projection unit 14 that projects an image includes a projection lens including a fixed lens group and a movable lens group…The distance measurement unit 24 measures the distance from the projection unit 14 to the projection screen S on the screen 30.  Specifically, the screen 30 may be photographed with an optical sensor having a light emitting / receiving element such as infrared rays or an imaging element, and the distance to the projection screen S may be calculated by analyzing the photographed image.”); determining a preferred viewing resolution based on the calculated size of the projected content (p 7, especially – “The resolution table 211b is a data table in which resolution information corresponding to the scaling magnification and the screen size of the projected screen S is registered in advance”; and p 10, especially – “resolution information corresponding to the scaling magnification and the screen size”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Rezaiifar with Makino to provide a system that more displays content on a screen more accurately (i.e., with a more accurate size and shape) while ensuring that content that includes characters is easy for a user to see regardless of the size of the screen (see e.g., p 13, last ¶).

As to claim 17, Rezaiifar modified by Makino teaches the system of claim 13, as applied above.
Rezaiifar further discloses wherein calculating the size of the projected
content (¶0046, especially – “determining a shape of area 202, based on one or more is further based on one or more specifications of the projector(118)(FIGs. 1, 2A; ¶0030 – the size the projected content that is calculated is inherently based on the projector’s specifications including its aspect ratio, its spread angle, and its maximum range for displaying content (i.e., the maximum distance from the projector to a surface in which an image may be displayed and detected by the camera).
13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0179147 A1 to Rezaiifar et al. (“Rezaiifar”) in view of Japan Patent Pub. No. 2018-054799 A to Makino as applied to claim 13 above, in view of U.S. Patent Pub. No. 2016/0295184 A1 to Ishikawa et al. (“Ishikawa”).
As to claim 14, Rezaiifar modified by Makino teaches the method of claim 13, as applied above.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Rezaiifar further discloses further comprising: receiving, from a computing device(106)(FIG. 1: 126; ¶¶0026, 0031, 0037), the content in the first resolution and in the second resolution2 (¶¶0031, 0037-0038, 0047, 0048, especially – “Tracking 124 may include adjusting the projected image 206…based on images of object 200, projected image 206”, 0078, especially – “screen” – projector {FIG. 1: 118} receives content from a computing device {FIG. 1: 106} and projects it.  This content which has a resolution is updated such as when the location of the screen changes).
Rezaiifar modified by Makino does not expressly disclose a remote computing device.
Ishikawa discloses a remote computing device(110)(FIGs. 1A, 1B; ¶¶0037-0038).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Rezaiifar with Makino to provide a system that is cheaper (i.e., it does not need a dedicated processor to operate because it uses a shared processor). 
14.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0179147 A1 to Rezaiifar et al. (“Rezaiifar”) in view of Japan Patent Pub. No. 2018-054799A to Makino as applied to claim 13 above, in view of Japan Patent Pub. No. 2008-161587A to Nabeta.
As to claim 16, Rezaiifar modified by Makino teaches the method of claim 13, as applied above.
Rezaiifar modified by Makino does not expressly disclose wherein the determining the distance comprises receiving a user input of the distance between the projector and the screen.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Nabeta discloses wherein the determining the distance comprises receiving a user input of the distance between the projector(252) and the screen(140)(FIG. 2(b); p 25, especially – “As described with reference to FIG. 2, when a screen is used as the display device 140, the user inputs the distance between the screen and the projector”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Rezaiifar modified by Makino with Nabeta to provide a system that displays content having a size that is customized to a user’s preference (see e.g., p 25, especially – “With this configuration, even when the display device 140 cannot be automatically recognized, the display device acquisition unit can acquire the pixel information.  Also, the user can customize the image display range within an arbitrary range within the maximum screen display area”).
Potentially Allowable Subject Matter
15.	As to claims 1-12, if the above claim objections and grounds of rejection for claims 18-20, if the above grounds of rejection for double patenting are overcome, then these claims would be allowed.  As to claim 15, if the above grounds or rejection for indefiniteness and double patenting are overcome, then this claim would become allowable (i.e., objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims).
Reasons for Allowance
16.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

claim 1 identifies the distinct features: “determining one or more capabilities of a screen of a passive magnifying device(FIGs. 7, 12: 712, 1206); determining a distance between the first device screen(FIG. 7: 702) and the screen of the passive magnifying device(FIGs. 7, 12: 712, 1208); calculating a magnification ratio based on the passive magnifying device focal length3 and the determined distance(FIG. 12: 1210); adjusting the content on the screen of the first device to a second resolution based on the calculated magnification ratio (FIG. 12: 1210, 1212) to provide the preferred view screen resolution of the content on the screen of the passive magnifying device(FIG. 7: 712)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2015/0264299 A1 to Leech et al. and U.S. Patent Pub. No. 2012/0147487 A1 to Waitzman, III et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

claim 1, Leech discloses a method (Fig. 3: 302; ¶¶0031, 0090, 0093-0094, 0099) comprising: 
outputting content on a screen of a first device(302)(Fig. 3; ¶¶0031, especially – “any device in the art suitable for displaying content…including, but not limited to…a smartphone”, 0099), said content output in a first resolution (¶0099); 
determining one or more capabilities of the screen of the first device (¶¶0090, 0093-0094);.
Leech does not expressly disclose determining one or more capabilities of a screen of a passive magnifying device; determining a distance between the first device screen and the screen of the passive magnifying device; 
calculating a magnification ratio based on the passive magnifying device focal length and the determined distance; 
adjusting the content on the screen of the first device to a second resolution based on the calculated magnification ratio to provide the preferred view screen resolution of the content on the screen of the passive magnifying device.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Waitzman, III discloses a screen of a passive magnifying device(701)(Fig. 7; 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Leech with Waitzman to provide a method that allows a user to view content on the first device that is magnified (see e.g., ¶0006).
Leech modified by Waitzman, III does not teach determining one or more capabilities of a screen of a passive magnifying device; determining a distance between the first device screen and the screen of the passive magnifying device; 
calculating a magnification ratio based on the passive magnifying device focal length and the determined distance; 
adjusting the content on the screen of the first device to a second resolution based on the calculated magnification ratio to provide the preferred view screen resolution of the content on the screen of the passive magnifying device, with all other limitations as claimed.
Dependent claim 15 identifies the distinct features: “and determining the distance comprises: projecting a virtual ruler onto the screen; capturing an image of the virtual ruler using the camera; detecting a virtual ruler length in the captured image; and calculating the distance based on the detected virtual ruler length in the captured image, a reference distance, and a reference virtual ruler length in a reference image, wherein the reference image is captured while the projector is placed at the reference distance from the screen4”, with all other limitations as claimed.
Rezaiifar et al. (“Rezaiifar”) and Japan Patent Pub. No. 2018-054799A to Makino, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 15, Rezaiifar modified by Makino teaches the method of claim 13, upon which claim 15 depends.  Rezaiifar further discloses
wherein the system(100)(FIGs. 1, 2A; ¶0024) further comprises a camera(116) (FIGs. 1, 2A; ¶0029).
	Rezaiifar modified by Makino does not expressly disclose and determining the distance comprises: projecting a virtual ruler onto the screen; capturing an image of the virtual ruler using the camera; detecting a virtual ruler length in the captured image; and calculating the distance based on the detected virtual ruler length in the captured image, a reference distance, and a reference virtual ruler length in a reference image, wherein the reference image is captured while the projector is placed at the reference distance from the screen, with all other limitations as claimed.
Independent claim 18 identifies the distinct features: “determining one or more capabilities of the screen(FIG. 7: 704) of the first device(FIGs. 7, 12: 702, 1204); a screen of a passive magnifying device(FIG. 7: 712); calculating a preferred viewing resolution based on the passive magnifying device focal length5”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2013/0002522 A1 to Wilsher and U.S. Rezaiifar et al. (“Rezaiifar”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

More specifically as to claim 18, Wilsher discloses a method (Fig. 3; ¶0024) comprising:
	outputting content(610)(Figs. 6, 8; ¶¶0031, 0034, 0037) on a screen(210)(Fig. 6; ¶0031) of a first device(200)(Fig. 3: 350, Fig. 6: 200; ¶0031), said content output (610)(Figs. 6, 8; ¶¶0028, 0031, 0034, 0037) in a first resolution (¶¶0028, especially – “the resolution or the granularity of the local image”, 0031); 
	a screen(600)(Fig. 3: 360; Fig. 6; ¶¶0023, 0027, 0031, 0036) of a passive device(600)(Fig. 6; ¶0027);
	determining a distance between the first device screen(200)(Fig. 6; ¶0023, especially – “determining device 200’s physical proximity to a physical object or surface, such as a projector screen”, 0027, 0031, 0036) and the screen(600)(Fig. 3: 360; Fig. 6; ¶¶0023, 0027, 0031, 0036) of the passive device(600)(Fig. 6; ¶0027).
	Wilsher does not expressly disclose
determining one or more capabilities of the screen of the first device; 
	determining one or more capabilities of a screen of a passive magnifying device; 
	calculating a preferred viewing resolution based on the passive magnifying device focal length and the determined distance; 
adjusting the content to a second resolution based on the preferred viewing resolution of the content on the screen of the passive magnifying device.
determining one or more capabilities of the screen of the first device; 
	determining one or more capabilities of a screen of a passive magnifying device; 
	calculating a preferred viewing resolution based on the passive magnifying device focal length and the determined distance; 
adjusting the content to a second resolution based on the preferred viewing resolution of the content on the screen of the passive magnifying device.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Rezaiifar discloses determining one or more capabilities of a screen of a passive device(200)(FIG. 2A; ¶¶0042, 0044, 0038, especially – “the boundaries of the determined content areas…a significant change in a size or location of the projection target, or a significant change in a position of the system 100”; 0048, especially – “bounds of area…dimensions as object 200”; 0078, especially – “the object may be other objects such as…a computing device, a screen”); 
	calculating a preferred viewing resolution based on the passive device(200)(FIG. 2A; ¶¶0042, 0037, especially – “scaling factor for scaling a projection to have a desired size or resolution on a target object…determining a scaling factor based on the determined distance and the determined content area”; 0048, especially – “image 206 may have dimensions designed to fit within bounds of area 202 at a resolution determined by the scaling factor”; 0078) and the determined distance (¶0046, especially – “Trimming 126 may also include determining a scaling factor based on the distances d1 and d2 to object 200 and area 202”); 
adjusting the content to a second resolution based on the preferred viewing resolution of the content on the screen of the passive device(200)(FIG. 2A; ¶¶0042, 0046-0048, 0078).
 Wilsher with Rezaiifar to provide a method that optimizes the displayed image even when there is a change in the location of the screen of the passive object (¶¶0038 and 0048).
Wilsher modified by Rezaiifar does not expressly disclose
determining one or more capabilities of the screen of the first device; 
	a screen of a passive magnifying device; 
	calculating a preferred viewing resolution based on the passive magnifying device focal length, with all other limitations as claimed.
Other Relevant Prior Art
17.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2011/0142426 A1 to Sasaki et al. discloses the size of the displayed content may be based on the characteristics of the projector such as the spread angle of projection light (see e.g., ¶0565 – “the size of a display area on the screen changes depending on the distance between the projector and the screen. In that case, the projector determines the size of the display area by, for example, either of the following two methods. The first method first measures the distance between the projector and the screen, and then calculates the size of the display area based on the relationship between the distance and the characteristics of the optical system of the projector, especially the spread angle of projection light.”).
(ii)	U.S. Patent Pub. No. 2017/0285760 A1 to Kim et al. discloses changing the resolution of projected light based on the distance between the projector and the displayed surface (see e.g., ¶¶0136, 0140, especially – “The controller 170 may adjust 
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that claim 13 does not require the second resolution to be different in terms of pixels per inch from the first resolution.  For example, the second resolution can be the same number of pixels per inch as the first resolution yet be considered to be a second resolution because it occurs at a different time than the time of the first resolution.
        2 Examiner notes that claim 14 does not require the second resolution to be different in terms of pixels per inch from the first resolution.  For example, the second resolution can be the same number of pixels per inch as the first resolution yet be considered to be a second resolution because it occurs at a different time than the time of the first resolution.
        3 As stated by the above drawing objection, the limitations “calculating a magnification ratio based on the passive magnifying device focal length” are not shown in applicant’s figures.
        4 As stated by the above drawing objection, the above underlined limitations are not shown in applicant’s figures.
        5 As stated by the above drawing objection, the limitations “calculating a preferred viewing resolution based on the passive magnifying device focal length” are not shown in applicant’s figures.